                                                         1   STRIS & MAHER LLP
                                                             PETER K. STRIS
                                                         2    peter.stris@strismaher.com
                                                             ELIZABETH R. BRANNEN
                                                         3    elizabeth.brannen@strismaher.com
                                                             RACHANA A. PATHAK
                                                         4    radha.pathak@strismaher.com
                                                             777 S. Figueroa Street, Suite 3850
                                                         5   Los Angeles, CA 90017

                                                         6   BRIDGET ASAY (pro hac vice)
                                                               bridget.asay@strismaher.com
                                                         7   28 Elm Street, Floor 2
                                                             Montpelier, VT 05602
                                                         8   T: (213) 995-6800 | F: (213) 261-0299

                                                         9   Attorneys for Plaintiffs
                                                             EMILY AND MALCOLM FAIRBAIRN
                                                        10
 777 S. FIGUEROA ST, STE 3850




                                                        11
                                LOS ANGELES, CA 90017




                                                        12                               UNITED STATES DISTRICT COURT

                                                        13                              NORTHERN DISTRICT OF CALIFORNIA

                                                        14                                   SAN FRANCISCO DIVISION

                                                        15   EMILY FAIRBAIRN and MALCOLM               Case No. 3:18-cv-04881-JSC
                                                             FAIRBAIRN,
                                                        16                                             [Hon. Jacqueline Scott Corley]
MAH E R
S T R I S




                                                                          Plaintiffs,
                                                        17                                             [PROPOSED] ORDER GRANTING
                                                                   v.                                  PLAINTIFFS’ UNOPPOSED MOTION TO
                                                        18                                             WITHDRAW ADMINISTRATIVE MOTION
                                                             FIDELITY INVESTMENTS CHARITABLE           TO FILE UNDER SEAL, ECF NO. 194
                                                        19   GIFT FUND,

                                                        20                Defendant.

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28

                                                                [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW ADMIN. MOTION TO FILE UNDER SEAL
                                                                                            CASE NO. 3:18-CV-04881
                                                         1          On September 11, 2020, Plaintiffs Emily and Malcolm Fairbairn (“Plaintiffs”) moved to file

                                                         2   under seal portions of their Trial Brief and [Proposed] Findings of Fact and Conclusions of Law

                                                         3   pursuant to Local Rule 79-5(e). ECF No. 194. On September 15, 2020, Plaintiffs filed an unopposed

                                                         4   motion to withdraw the September 11 administrative motion to seal. Having reviewed the motion, for

                                                         5   good cause shown, the Court ORDERS as follows:

                                                         6          Plaintiffs’ unopposed motion to withdraw the administrative motion to file under seal portions

                                                         7   of Plaintiffs’ Trial Brief and [Proposed] Findings of Fact and Conclusions of Law is GRANTED.

                                                         8   Plaintiffs shall publicly file their Trial Brief and [Proposed] Findings of Fact and Conclusions of Law.

                                                         9          IT IS SO ORDERED.

                                                        10
 777 S. FIGUEROA ST, STE 3850




                                                        11
                                LOS ANGELES, CA 90017




                                                                      Sept. 17
                                                              Dated: ____________, 2020
                                                        12
                                                                                                              HONORABLE
                                                                                                                NORA
                                                                                                                NO  ABLE JACQUELINE SCO
                                                                                                                                    SCOTT
                                                                                                                                      OTT CORLEY
                                                                                                                                       TT CO
                                                        13                                                    UNITED STATES MAGISTRATE JUDGE

                                                        14

                                                        15
MAH E R
S T R I S




                                                        16

                                                        17

                                                        18

                                                        19

                                                        20

                                                        21

                                                        22

                                                        23

                                                        24

                                                        25

                                                        26

                                                        27

                                                        28
                                                                                                                1
                                                                [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW ADMIN. MOTION TO FILE UNDER SEAL
                                                                                            CASE NO. 3:18-CV-04881
